Title: From Thomas Jefferson to Thomas Newton, 13 October 1802
From: Jefferson, Thomas
To: Newton, Thomas


          
            Dear Sir
            Washington Oct. 13. 1802.
          
          I this moment recieve a letter from John Hyndman Purdie of Smithfield asking the office on which I wrote you yesterday, and another from his father George Purdie. the latter I formerly knew, and he was a man of merit. I know nothing of their politics; yet that article of character is not to be neglected: and if there be a republican who will do, he should be preferred in the state of great inequality which at present exists. I mention this application that this person may be one of the subjects of your enquiry. accept my friendly salutations & respects.
          
            Th: Jefferson
          
        